Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 12, 2021

                                      No. 04-21-00095-CV

                                    MEAT SUPPLY, LLC,
                                        Appellant

                                                v.

                                 510 GOOD LATIMER, LLC,
                                         Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-11151
                         Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

        Appellant’s reply brief was originally due September 7, 2021. We granted appellant’s
first motion for extension of time, extending the deadline for filing the reply brief until October
7, 2021. On October 6, 2021, appellant filed an opposed motion requesting an additional
extension of time to file the reply brief until November 5, 2021, for a total extension of 59 days.
After consideration, we GRANT appellant’s motion and ORDER appellant to file its reply brief
by November 5, 2021.


       It is so ORDERED on this 12th day of October, 2021.

                                                                        PER CURIAM




       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court